Name: 97/572/EC: Commission Decision of 22 July 1997 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  means of agricultural production;  trade;  America;  health;  animal product
 Date Published: 1997-08-27

 Avis juridique important|31997D057297/572/EC: Commission Decision of 22 July 1997 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (Text with EEA relevance) Official Journal L 236 , 27/08/1997 P. 0014 - 0018COMMISSION DECISION of 22 July 1997 amending Decision 87/257/EEC on the list of establishments in the United States of America approved for the purpose of importing fresh meat into the Community (Text with EEA relevance) (97/572/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 96/91/EC (2), and in particular Articles 4 (1) and 18 (1) thereof,Whereas a list of establishments in the United States of America, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 87/257/EEC (3) as last amended by Decision C(96) 3126 (4); whereas that list may be amended at any time in the light of the results of Community inspections carried out in the United States of America;Whereas negotiations are under way to conclude an agreement with the United States on health measures to protect health and animal health in the context of trade in livestock and products of animal origin;Whereas this situation, progress already achieved, and the need to avoid distortion of trade justify the postponement of the deadline established for the landing of certain fresh meat, from 31 July 1997 to 31 January 1998; whereas the fixing of this date is without prejudice either to the date of conclusion or to the content of the abovementioned agreement;Whereas the list of establishments must be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 87/257/EEC is hereby replaced by the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 22 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 13, 16. 1. 1997, p. 26.(3) OJ No L 121, 9. 5. 1987, p. 46.(4) OJ No C 366, 5. 12. 1996, p. 3.ANNEX List of establishments in the United States of America approved for the purpose of importing fresh meat into the Community >TABLE>